Citation Nr: 0218124	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  01-00 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to increased rating for traumatic arthritis of 
the left knee, status post-medial meniscectomy, total 
arthroscopic, in excess of 30 percent from March 8, 2000 
to November 21, 2000, and from January 1, 2001 to November 
30, 2001.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel
INTRODUCTION

The veteran had active service from March 1965 to February 
1967.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a May 5, 2000, rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana, which denied the veteran's 
claim for an increased rating in excess of 10 percent for 
traumatic arthritis of the left knee, status post-medial 
meniscectomy, total arthroscopic.  The veteran perfected a 
timely appeal of this determination.

During the course of this appeal, and as will be addressed 
below, the RO increased the evaluation assigned for this 
disability to 30 percent effective in March 2000, and 
assigned 100 percent evaluations under the provisions of 
38 C.F.R. § 4.30 from November 22, 2000, to January 1, 
2001, and from December 12, 2001, until March 1, 2002, 
when a 100 percent schedular evaluation was assigned until 
March 1, 2003.  As such the issue in appellate status is 
as listed above.

As clarified during the Travel Board Hearing before the 
undersigned, held in New Orleans, the veteran has other 
issues either pending or potentially pending, but are not 
before the Board in this decision.  Specifically, the 
veteran's proscribed 100 percent rating for the year 
following his total right knee arthroplasty has not yet 
expired; and, the appeal period for the March, 2000, 
rating decision which granted the veteran service 
connection for a right knee disability secondary to the 
left knee and rated it 10 percent disabling, and denied 
the veteran's claim for individual unemployability, also 
has not expired.  Travel Board Hearing transcript (T-), 
pp. 2-3.  Therefore, as stated above, the only issue 
before the Board in this decision is the rating of his 
traumatic arthritis of the left knee for the periods 
stated.


FINDINGS OF FACT

1.  The veteran injured his left knee during training 
while he was in active service.  The meniscus in his left 
knee was surgically removed in 1966 as a result of that 
injury.

2.  The veteran's left knee disability, between March 2000 
and November 2000, was manifested by moderately severe 
degenerative joint disease in and about the knee joint.  
There was degeneration of the medial cartilage with 
narrowing of the space, and hypertrophic lipping and 
spurring of the condyles and tibial plateau.  The veteran 
did not use crutches or a cane, he did not have 
inflammatory arthritis, and he did not have any 
dislocations.  He had limited range of motion with pain on 
flexion.

3.  The veteran's left knee disability, between January 
2001 and November 2001, was manifested by moderate 
narrowing medial compartment with osteophyte formation 
medial femoral condyle, medial tibial plateau and lateral 
femoral condyle.  The veteran did not have subluxation or 
lateral instability.  The veteran's left knee was not 
inflamed but exhibited swelling, crepitus, and limited 
range of motion on flexion, with pain.



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
traumatic arthritis of the left knee, status post-medial 
meniscectomy, total arthroscopic, from March 8, 2000, to 
November 11, 2000, and from January 1, 2001, to November 
30, 2001, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991 and Supp. 2002); 38 C.F.R. §§ 3.321(a), 
3.321(b)(1), 4.20, 4.40, 4.45, 4.71, 4.68; 38 C.F.R. Part 
IV (§ 4.71a) Diagnostic Code (DC) 5010-5262 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp. 2001) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, 
or filed before the date of enactment and not yet final as 
of that date. Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).

However, recent decisions rendered by the United States 
Court of Appeals for the Federal Circuit have held that 
Section 3 of the Veterans Claims Assistance Act of 2000, 
dealing with notice and duty to assist requirements, does 
not apply retroactively to any claim filed prior to the 
date of enactment of that Act and not final as of that 
date.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) 
and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  
Thus, since appellant's claim at issue obviously was not 
final on November 9, 2000, it appears that Section 3 of 
the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, may not be 
applicable here.

Assuming, arguendo, however, that Section 3 of the 
Veterans Claims Assistance Act of 2000 is applicable in 
the instant appeal, after reviewing the record, the Board 
is satisfied that all relevant facts have been properly 
developed.  The veteran was informed of the VA's duties as 
delineated in the VCAA in a July 23, 2001, letter which 
notified the veteran of the rating decision that increased 
his rating from 10 to 30 percent.  That letter informed 
the veteran of the basis of the RO's decision and advised 
the veteran that the information he submitted with his 
claim for dependents was incomplete and what information 
he needed to submit to perfect his claim for his 
dependent.  The veteran was informed of the evidence the 
RO relied on, and also was specifically advised to inform 
the RO of any additional information he wanted considered 
in support of his claim.  Release forms were provided the 
veteran so the RO could assist him in obtaining any 
evidence he identified.  Therefore, the Board is satisfied 
that the RO has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

During the processing of the veteran's appeal, all 
identified VA inpatient and outpatient treatment records 
were obtained and are associated with the claims folder.  
Further, the veteran has been afforded a number of VA 
medical examinations to monitor his knee and to assist him 
in developing his claim.  At a September 24, 2001, RO 
hearing and at the August 26, 2002, Travel Board hearing, 
the veteran, his representative, and the Hearing Officer, 
agreed that the relevant medical records were associated 
with the file for the Board's consideration.  Neither the 
veteran nor his representative has identified any 
additional evidence or information which could be obtained 
to substantiate the claim.  The Board is also unaware of 
any such outstanding evidence or information.  Therefore, 
the Board is also satisfied that the RO has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.

Factual Background

Historically, on March 9, 1967, the veteran filed a claim 
for service connection compensation.  The RO, in a May 15, 
1967, rating decision, allowed his service connection 
claim for traumatic arthritis, left knee, medial 
meniscectomy, left knee, and evaluated the veteran's 
disability as 30 percent disabling effective February 28, 
1967.  In a June 9, 1972, rating decision, the RO amended 
the May 15, 1967, rating decision, to reflect the 30 
percent evaluation as of October 1, 1967, and reduced the 
veteran's rating to 10 percent, effective April 1, 1972.
On March 3, 2000, the RO received the veteran's March 1, 
2000, claim for an increase of the June 9, 1972, rating.  
In a May 4, 2000, rating decision, the RO denied the claim 
for an increase rating.  The veteran filed a timely Notice 
of Disagreement (NOD) on November 28, 2000.

The veteran had arthroscopic surgery on his left knee on 
November 22, 2000.  As a result of that surgery, the 
veteran's disability was rated 100 percent disabling from 
November 22, 2000, to January 1, 2001.  His disability 
rating was again reduced to 10 percent as of January 1, 
2001.

A February 6, 2001, VA examination diagnosed the veteran 
with bilateral degenerative arthritis of the knees.  In 
March 2001, the veteran was classified as a candidate for 
a total knee arthroplasty, left knee.  In a July 17, 2001, 
rating decision, the RO increased the rating of the 
veteran's left knee disability to 30 percent disabling, 
effective March 8, 2000.

The veteran and his representative argue that the 
veteran's left knee disability is more severe than it is 
rated.  He and his representative argue that he should 
have received separate ratings for his arthritis and knee 
under DCs 5003 and 5257.  The veteran also asserts that he 
was entitled to a separate rating under DC 5010, and a 
higher rating under DC 5262.

At the September 24, 2001, Regional Office Hearing before 
a Decision Review Officer (DRO), the veteran's 
representative argued for a higher rating under a DC other 
than 5262.  DRO Hearing Transcript (DRO T-), p. 2.  The 
veteran testified to the constant pain in his knee, that 
he was issued a brace because his knee was coming out of 
place, and that the medical examinations he received prior 
to his orthoscopic surgery were inadequate or incomplete.  
DRO T-3 and 10.  The veteran's testimony is consistent 
with a January 2, 2001, statement, wherein he asserted 
that subluxation and lateral instability of his left knee 
are frequent and severe, that his then current diagnosis 
was not rendered by an Orthopedist, and that the RO did 
not have the record of his March 2001 medical treatment 
prior to rendering the July 17, 2001, rating decision.
At the Travel Board Hearing, the veteran again testified 
that he should receive a separate rating for his knee 
because of the brace prescribed for him as a result of 
outpatient treatment on June 6, 2000, which observed varus 
instability of his left knee.  T-4-5.  The veteran's wife 
also testified at the Travel Board Hearing.  She stated 
that the veteran's knee would give out on him a lot and it 
was hard for him to walk, and that his sleep is constantly 
disturbed by the pain in his knee.

The medical evidence on which the veteran's representative 
and he rely are two outpatient visits.  The first at 
which, on March 13, 2000, the veteran complained of pain 
and swelling during the prior six months, and claimed to 
have collapsed the week prior because his knee gave out.  
The objective clinical findings were: he ambulated with a 
limp, no fluid was present, movement was mildly painful, 
and the veteran's skin temperature and dorsal pedes pulse 
were normal.  The diagnostic impression was degenerative 
joint disease, and the veteran was referred to the 
Orthopedic department.

The veteran was examined by  a VA examiner on April 27, 
2000.  The examiner's clinical findings were: positive 
limitation of function; the veteran ambulated without use 
of crutches, brace, or a cane.  The veteran's left knee 
did not exhibit any dislocations or inflammatory 
arthritis.  The pain affected the veteran's daily 
activities and occupation.  Range of motion on flexion was 
0 to 130 degrees, with pain.  The examiner's diagnosis 
was, post medial meniscectomy with traumatic degenerative 
joint disease and limitation of movement.

The veteran was seen by the Orthopedic department on June 
22, 2000, per the March 13, 2000, outpatient referral.  
The clinical observations there were: range of motion was 
0 to 100 degrees with pain and crepitus at the patella 
femoral joint; there was 0 anterior drawer/posterior 
drawer valgus; and, 2+ varus instability.  Diagnostic 
impression was left knee degenerative joint disease, and a 
lateral stability brace was prescribed.

At a November 9, 2000, outpatient consult prior to his 
orthoscopic surgery, the veteran complained of his knee 
locking and giving way.  The examiner assessed the 
veteran's left knee as stable.  The veteran was examined 
by a VA examiner on February 6, 2001.  Clinical findings 
were: the veteran did not use an ambulatory aid; there was 
no dislocation or subluxation; there was no inflammation 
present around the joint; both knees were swollen, the 
left more than the right, primarily on the outside; there 
was no fluid in the joint; both anterior and posterior 
cruciate ligaments were intact on both sides; range of 
motion was flexion, 0 to 120 degrees with pain, extension 
up to 0 degrees.  The examiner's diagnostic impression was 
bilateral degenerative arthritis of the knees.

Radiologically, a February 2001 x-ray of the left knee 
reflected moderate narrowing medial compartment with 
osteophyte formation medial femoral condyle, medial tibial 
plateau and lateral femoral condyle.  Calcification of the 
menisci noted.  Impression was moderate degenerative 
change of the left knee.  This was approximately 
consistent with a March 13, 2000, x-ray which reflected 
the left knee as having hypertrophic lipping and spurring 
of the condyles and tibial plateau.

At a March 1, 2001, outpatient visit, the veteran 
complained of continued pain in his left knee but also 
related that there was no locking in the knee.  The 
examiner assessed the left knee as not locking.  At July 
19, 2001, orthopedic outpatient visit, the examiner noted 
crepitus in the left knee and limited range of motion on 
flexion, but did not note any locking or dislocation.

Analysis

Disability evaluations are determined by use of a schedule 
of ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  All potentially 
applicable regulations must be applied, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack 
of usefulness.  Where the musculoskeletal system is 
concerned, assessment focuses on the inability of the 
parts of the system to perform their working movements 
with normal excursion, strength, speed, coordination and 
endurance; examinations should adequately portray the 
anatomical damage and the functional loss.  38 C.F.R. 
§ 4.40 (2002).  Not all disabilities will show all the 
specified rating criteria but coordination of the rating 
with functional impairment is required.  38 C.F.R. § 4.21 
(2002).  The higher of two evaluations will be assigned if 
the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2002).  Consideration may not be given to 
factors wholly outside the rating criteria.  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern. See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The present disability level is the primary 
concern, and past medical reports do not take precedence 
over current findings.  Id.  The Board considers the 
applicability of a higher rating for the entire period in 
which the appeal has been pending. Id; Powell v. West, 13 
Vet. App. 31, 35 (1999).

Primarily as a result of the findings of the February 6, 
2002, examination and the March 13, 2000, and February 6, 
2001, radiology reports, the RO compiled the veteran's 
rating using DC 5262, which rates leg disability involving 
malunion of the tibia and fibula.  The RO concluded that 
the malunion of the veteran's tibia and fibula, left knee, 
is accompanied with marked knee disability, which allows a 
disability rating of 30 percent.  DC 5262.  The RO 
concluded that the lower rating of 20 percent was 
inappropriate, because the veteran's knee disability is 
more severe than moderate but rather it is marked.  The RO 
assessed it as marked because of the veteran's limitation 
of range of motion.  See DC 5260.  The higher rating of 40 
percent was deemed unwarranted because there is a malunion 
of the tibia and fibula versus a nonunion with loose 
motion.

The Board has reviewed all of the competent evidence of 
record and finds no error in the RO's evaluation of the 
veteran's disability.  All relevant factors were 
considered in compiling the rating.  The veteran's 
representative and the veteran assert that the veteran is 
eligible for separate ratings for his knee and the 
arthritis thereof and cite an opinion of the General 
Counsel in support of their position.  See VAOPGCPREC 23-
97 (July 1, 1997).  The central conclusion of this opinion 
is that a veteran may receive separate ratings for 
instability of the knee under DC 5257 and arthritis under 
DC 5010.  As the veteran and his representative are fully 
aware, however, one critical factual element must be 
present in order to prevail on this argument: the 
veteran's knee must exhibit either subluxation or lateral 
instability.  The competent evidence of record convinces 
the Board that this critical factual element is missing.

As stated above, in addition to the veteran's, and his 
wife's, testimony the veteran and his representative rely 
on the record of his June 22, 2000, outpatient treatment 
where the examiner recorded 2+ varus instability and 
prescribed a knee brace.  While the Board duly notes this 
medical observation, the total medical evidence of the 
veteran's claim file supports the Board's finding that the 
current state of the veteran's left knee disability is 
that it is stable; that is, there is no instability so as 
to bring DC 5257 into play.

A November 9, 2000, orthopedic assessment done just prior 
to his orthoscopic surgery reflected the left knee as 
stable.  Further, the February 6, 2001, examination found 
no dislocation or subluxation of the veteran's left knee, 
and a March 1, 2001, follow-up to the orthoscopic surgery 
found no locking of the knee.  Therefore, the veteran's 
left knee disability does not qualify for a separate 
rating under DC 5257.  The Board reaches the same 
conclusion regarding the veteran's assertion that he 
should receive a separate rating for the traumatic 
arthritis of his left knee.

Where arthritis is substantiated by x-ray, the DC 5010, 
traumatic arthritis, requires that an evaluation be done 
under the criteria for degenerative arthritis in DC 5003. 
DC 5003, in turn, requires arthritis established by x-ray 
findings be rated on the basis of limitation of motion for 
the joint or joints involved.  The competent evidence of 
record establishes, and the Board specifically finds, that 
the veteran was rated in this manner, as the RO used the 
limitation of his range of motion on flexion to determine 
whether his knee disability is moderate or marked.  Using 
the veteran's limitation on flexion as a guide, the RO 
rated his disability as 30 percent disabling.
The Board finds this evaluation correct and reasonable 
and, after according the veteran the benefit of 38 C.F.R. 
§ 4.7 (2002), also rates the veteran's disability as 30 
percent disabling.  Section 4.7 provides that, when 
deciding between two evaluations, the higher of the two 
will be employed when a veteran's disability picture more 
nearly approximates the criteria of the higher rating.

The February 6, 2001, examination assessed the veteran's 
range of motion on flexion to be limited by 20 degrees, 
which means the veteran's flexion was 0 to 120 degrees 
with pain.  38 C.F.R. § 4.71a, Plate II (2002).  In the 
absence of other medical evidence which might impact a 
rating, DC 5261 allows a rating of 30 percent disabling 
only for instances where flexion is limited by 125 degrees 
(0 to 15 degrees), and a 20 percent rating where flexion 
is limited by 110 degrees (0 to 30 degrees), which clearly 
is not the veteran's current situation for the time period 
in question.  An analogous rating of 30 percent under DC 
5261 properly assesses the veteran's functional loss due 
to pain,  38 C.F.R. § 4.40 (2002); Deluca v. Brown, 8 Vet. 
App. 202 (1995), as it relates with the malunion of his 
tibia and fibula.  The evaluation of 30 percent disabling 
fairly reflects the veteran's disability picture.  A 
higher rating of 40 percent is not warranted because there 
is a malunion of the veteran's tibia and fibula.  To award 
the higher rating of 40 percent, there must by a nonunion 
of the tibia and fibula, which is not the condition of the 
veteran's left knee.

Accordingly, the preponderance of the evidence is against 
the claim for an rating higher than 30 percent for 
traumatic arthritis of the left knee, status post-medial 
meniscectomy, total arthroscopic, for the periods March 8, 
2000 to November, 21 2000, and January 1, 2001 to November 
30, 2001.  Thus, for the aforestated reasons, the evidence 
is not in equipoise and the benefit-of-the-doubt rule does 
not apply.  38 U.S.C.A. § 5107(b) (West 1991 and Supp. 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Further, as regards the sole issue currently before the 
Board, the Board finds nothing in this file which 
indicates that the veteran's disability picture is unusual 
or exceptional so as to merit a referral for submission of 
the veteran's file for an extra-schedular evaluation.  
38 C.F.R. § 3.321(b)(1);  Brannon v. West, 12 Vet. App. 
32, 35 (1998); Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).

A rating of 30 percent fairly evaluates the veteran for 
traumatic arthritis of the left knee, status post-medial 
meniscectomy, total arthroscopic.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991 and Supp. 2002); 38 C.F.R. §§ 3.321(a), 
3.321(b)(1), 4.20, 4.45, 4.71, 4.68, DC 5010-5262 (2002).  
As such, for the reasons set forth above, a higher rating 
is not warranted.



ORDER

Increased rating for traumatic arthritis of the left knee, 
status post-medial meniscectomy, total arthroscopic, for 
the periods March 8, 2000, to November 21, 2000, and from 
January 1, 2001 to November 30, 2001 is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

